


116 HR 2209 IH: Fixing Global Freeloading Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2209
IN THE HOUSE OF REPRESENTATIVES

April 10, 2019
Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To establish the position of Chief Pharmaceutical Negotiator in the Office of the United States Trade Representative responsible for conducting trade negotiations and enforcing trade agreements related to acts, policies, and practices of foreign governments that fail to appropriately reward United States innovation with respect to pharmaceuticals, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Fixing Global Freeloading Act.  2.FindingsCongress finds the following: 
(1)International government price controls of pharmaceutical products and services creates an unfair playing field because the rest of the world relies on and benefits from the biopharmaceutical innovation that takes place in the United States, which supports 4.5 million jobs and amounts to $90 billion in research and development investment every year.  (2)The United States pays the cost of developing innovative and life-saving prescription drugs while other countries refuse to pay their fair share for their health care needs. 
(3)In fact, some of the United States trading partners are ignoring obligations established under trade agreements and setting up discriminatory rules to benefit local competitors over United States companies.  (4)Between 2010 and 2011, 23 countries implemented 89 distinct measures to contain government spending on prescription drugs. Most used their single-payer healthcare systems to impose drug price controls alongside increased copayments, value-added tax rates on prescription drugs, and other measures. 
(5)Studies have shown that government price controls result in prices below actual market value and push the burden of paying for innovative treatments on to United States patients.  3.Chief Pharmaceutical Negotiator (a)In generalSection 141 of the Trade Act of 1974 (19 U.S.C. 2171) is amended— 
(1)in subsection (b)(2)— (A)by striking and one Chief Innovation and Intellectual Property Negotiator and inserting one Chief Innovation and Intellectual Property Negotiator, and one Chief Pharmaceutical Negotiator; 
(B)by striking or the Chief Innovation and Intellectual Property Negotiator and inserting the Chief Innovation and Intellectual Property Negotiator, or the Chief Pharmaceutical Negotiator; and  (C)by striking and the Chief Innovation and Intellectual Property Negotiator and inserting the Chief Innovation and Intellectual Property Negotiator, and the Chief Pharmaceutical Negotiator; and 
(2)in subsection (c), by adding at the end the following new paragraph:  (7)The principal function of the Chief Pharmaceutical Negotiator shall be to conduct trade negotiations and to enforce trade agreements relating to United States pharmaceutical products and services. The Chief Pharmaceutical Negotiator shall be a vigorous advocate on behalf of United States pharmaceutical interests. The Chief Pharmaceutical Negotiator shall perform such other functions as the United States Trade Representative may direct.. 
(b)CompensationSection 5314 of title 5, United States Code is amended by striking Chief Innovation and Intellectual Property Negotiator, Office of the United States Trade Representative. and inserting the following:  Chief Innovation and Intellectual Property Negotiator, Office of the United States Trade Representative. 
Chief Pharmaceutical Negotiator, Office of the United States Trade Representative..  (c)Report requiredNot later than one year after the appointment of the first Chief Pharmaceutical Negotiator pursuant to paragraph (2) of section 141(b) of the Trade Act of 1974, as amended by subsection (a), and annually thereafter, the United States Trade Representative shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report describing in detail— 
(1)enforcement actions taken by the Trade Representative during the one-year period preceding the submission of the report to ensure the protection of United States pharmaceutical products and services; and  (2)other actions taken by the Trade Representative to advance United States pharmaceutical products and services. 

